DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-16 and 20-22 are pending.  Claims 4-5, 8, 12-16, and 20-22 are withdrawn.  Claims 1-3, 6-7, and 9-11 are presently considered. 

Election/Restrictions
Applicant’s election of Group I (original claims 1-15) and the species of SEQ ID NO: 1 in the reply filed on 10/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The originally elected species of SEQ ID NO: 1 is understood to read upon instant claims 1-10.  Although Applicant identified that the elected species read upon amended claim 12, this is incorrect.  Claim 12 requires “three AAV vectors”, each containing an unknown “portion” of the elected species rather than the elected species itself, and furthermore claim 12 recites a method step in a product claim (i.e., “following transduction of a cell with three AAV vectors...”), and therefore is also indefinite (see, e.g., MPEP § 2173.05(p)(II)).  Accordingly, the originally elected species is understood to read upon claims 1-10.  Applicant failed to identify any other claims as obvious variants of instant SEQ ID NO: 1, and therefore other species are reasonably understood to not be obvious variants at this time.
Following extensive search and examination, the originally elected species of SEQ ID NO: 1 has been deemed free of the prior art.  The elected species is understood to yield a 15-22 fold increase in protein expression, dependent upon the promoter (see, e.g., Spec. filed 6/05/2020 at 31-32 at bridging ¶). No exact consensus structure responsible or required for this increase was identified, and no other sequences sharing less than 100% sequence identity to SEQ ID NO: 1 appear to have been tested on record. Accordingly, SEQ ID NO: 1 has been identified as allowable at this time, but this determination has not been extended to any sequence lacking 100% sequence identity with SEQ ID NO: 1 at this time.  Accordingly, instant claim 6 is directed to allowable subject matter, but is currently objected (see below). 
Per MPEP § 803.02,
If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping.
Therefore, Examination has been extended to a non-elected species, namely SEQ ID NO: 16176 of WO 2017191274 A2.  Following search and consideration, the non-elected species is understood to be anticipated by the prior art.  The non-elected species is understood to read upon instant claims 1-3, 7, and 9-11.  The sequence does not encode the exact sequence of instant SEQ ID NO: 2, and therefore claim 8 is withdrawn (see search notes, showing 99% identity, and 3673/3675 matches for SEQ ID NO: 16176 translated into protein and compared with instant SEQ ID NO: 2).  
Claims 16, and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2022.
Claims 4-5, 8, and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2022.
Accordingly, claims 1-3, 6-7, and 9-11 are presently considered.

Priority
The Foreign Priority claim to GB1720224.3, filed December 5, 2017, is acknowledged.

Information Disclosure Statement
	The IDS filed 6/05/2020 is acknowledged and presently considered. 
Applicant should note that at least one documents disclosed on the IDS form submitted on 6/05/2020 was not considered since they did not conform to 37 CFR 1.98(b) by providing a proper date, as 37 CFR 1.98(b) requires that each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. See MPEP 609.04(a).  Here, the earliest priority claim is December 5, 2017, and therefore any documents published in or after 2016 must be accompanied by both month and year of publication.
References that were not considered have been indicated by strike-though on the attached IDS forms.  Although not considered, these documents have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Independent claim 1 is representative of the pending claim scope and recites:
1. A nucleic acid molecule comprising a nucleotide sequence encoding a functional dystrophin protein, wherein the nucleotide sequence has at least 77% identity to the sequence of SEQ ID NO. 1.
The applicable claim interpretation is set forth below. 
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
“Consisting of” excludes any elements, step, or ingredient not specified (see, e.g., MPEP § 2111.03(II)).  When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole (see, e.g., MPEP § 2111.03(II)).
At the pending claims, the transitional term “has” (e.g., “has at least...”) has been reasonably interpreted to be open-ended and mean “comprising”.  This is reasonable in view of dependent claims 11, 13, etc., which are understood to “comprise” the sequence of instant claim 1.
Regarding sequence interpretation, the Office interprets claims directed to sequence identifiers as follows: The phrase “A biopolymer comprising a sequence of SEQ ID NO: 1” encompasses biopolymers comprising the full-length SEQ ID NO: 1 and also any subsequence of 2 or more units within SEQ ID NO: 1.  The phrase “A biopolymer comprising the sequence of SEQ ID NO: 1” encompasses only biopolymers comprising the full-length of SEQ ID NO: 1.  If the language is changed to closed, replacing “comprising with “consisting of, the first example above would encompass any biopolymer sequence of two or more units fully contained within SEQ ID NO: 1, whereas the second example would be limited to the exact biopolymer as specified by SEQ ID NO: 1, and nothing more or less.  If qualifying language is present (i.e., “polynucleotide”, “protein”, “polypeptide”, “oligopeptide”, etc.) the specification is consulted to determine whether or not an explicit definition is provided that imposes a lower limit on the size of biopolymer encompassed by the qualifying terminology.
	Additional claim interpretations are set forth below. 

Claim Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 9-11 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by WO 2017191274 A2 (published Nov. 9, 2017; cited in IDS filed 6/05/2020 as Cite No. 3).
Claim interpretation: The applicable claim interpretation has been set forth in a separate section above, and those discussions are incorporated into the instant claims.  Additional claim interpretations are set forth below. 
Regarding claims 1-3 and 7-10, the prior art of WO’274 discloses the nucleic acid of SEQ ID NO: 16176, which has a length of 11034 nucleotides, and shares 92% sequence identity with instant SEQ ID NO: 1 (i.e., 10166/11029 identities; 5 gaps) (see search notes for alignment, attached).  The sequence is understood to encode a functional DMD protein with the exons recited at claim 10 (see, e.g., WO’274 at claims 1-3, SEQ ID NO: 16176).  Regarding claim 11, an artisan would at once envisage the use of a protein encoding nucleotide sequence for use in a vector suitable for recombinant expression.
Accordingly, claims 1-3, 7, and 9-11 are anticipated by WO’274.

Claims 1-3, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by GenBank: LF450158.1 (GenBank: LF450158.1, JP 2015516143-A/44529: MODIFIED POLYNUCLEOTIDES FOR THE PRODUCTION OF PROTEINS ASSOCIATED WITH HUMAN DISEASE (Oct. 28, 2016), available at https://www.ncbi.nlm.nih.gov/nuccore/‌LF450158.1/ (last visited 8/15/2022); here after “LF450158”; cited in Requirement mailed 8/19/2022).
Claim interpretation: The applicable claim interpretation has been set forth in a separate section above, and those discussions are incorporated into the instant claims.  Additional claim interpretations are set forth below. 
Regarding claims 1-3 and 7-10, LF450158 shares >90% sequence identity to instant SEQ ID NO: 1 and has a length of 11058 bp (compare instant claims 1-3, 7, and 9-10 with LF450158, showing >90% sequence identity).  Regarding claim 11, an artisan would at once envisage a vector comprising the disclosed nucleotide sequence for use in a vector suitable for recombinant expression in view of the disclosure (see, e.g., LF450158.1 at § Title, noting that the polynucleotide is intended for “the production of proteins associated with human disease”).
Accordingly, claims 1-3, 7, and 9-11 are anticipated by WO’274.

Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Comment
As acknowledged in the Specification “[c]odon optimization has been known for some time” (see, e.g., Spec. filed 6/05/2020 at 4 at lines 4-20). Arriving at a codon optimized sequence encoding a known protein, absent unexpected results, is the expected result of prior art codon optimization algorithms.  It is the Examiner’s understanding that no evidence of unexpected results has been placed on record at this time commensurate in scope with the entire claim scope (i.e., >>trillions of sequences sharing <100% and >77% sequence identity with instant SEQ ID NO: 1 as claimed), but instead evidence of increases of “about 22-fold” have only been established for the single sequence of SEQ ID NO: 1 (see, e.g., MPEP § 716.02(d); see also Written Opinion of the ISA at §§ 4.2-4.3).  The closest prior art of record is understood to be the sequences of SEQ ID NO: 16176 of WO’274 and LF450158.1.  No comparison of the equally close prior art has been set forth on record to date showing any unexpected result.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20190241633 A1 (2019-08-08), US11078247 B2 (2021-08-03), and US 20220025369 A1 (2022-01-27) are each in the same patent family corresponding to WO 2017191274 A2.

Conclusion
	No claims are allowed.  Claim 6 is directed to allowable subject matter but is presently objected to as dependent upon a rejected base claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654